Citation Nr: 0433266	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-03 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from December 1985 
to January 1992.

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that in pertinent part denied 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (hereinafter 
referred to as TDIU).  Although that rating decision also 
denied increased ratings, the veteran submitted a notice of 
disagreement (NOD) only to that portion that denied TDIU.  
The veteran has not requested a hearing.  

In November 2003, the veteran requested increased ratings for 
his service-connected low back and asthma disabilities.  The 
RO denied those claims in a March 2004 rating decision.  The 
veteran timely submitted an NOD to the decision, for which 
the RO issued a statement of the case (SOC) on July 20, 2004.  
No substantive appeal has been received concerning those 
issues.  Accordingly these issues are not before the Board 
for appellate consideration at this time.

In September 2004 the veteran submitted additional medical 
evidence pertaining to his claims for increased ratings for 
his service-connected low back and asthma disabilities.  This 
evidence referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required of him.


REMAND

The veteran perfected an appeal for TDIU by timely filing a 
VA Form 9, Substantive Appeal, in February 2003.  The most 
recent supplemental statement of the case (SSOC) was issued 
in March 2004.  The veteran was notified by letter dated 
August 18, 2004, that he could submit additional evidence 
directly to the Board of Veterans' Appeals (Board) within 90 
days.  

In September 2004, the veteran submitted additional pertinent 
evidence to the Board, pursuant to 38 C.F.R. §§ 20.800 and 
20.1304(a).  The Board must therefore return the case to the 
RO for initial consideration of the newly submitted evidence 
and for issuance of an SSOC.  See 38 C.F.R. § 19.31(b)(3) 
(2004); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The November 2003 supplemental statement of the case reflects 
that a hearing was conducted at the RO on November 6, 2003.  
The hearing transcript is not of record.

In September 2004, the veteran requested service connection 
for posttraumatic stress disorder (PTSD).  This issue is 
inextricably intertwined with the TDIU issue, as the outcome 
of a service connection issue could change the outcome of the 
TDIU issue and must be adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991).  

Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to associate a 
copy of the November 6, 2003 hearing 
transcript with the claims folder.  

2.  It is requested that the RO 
adjudicate the issue of entitlement 
service connection for PTSD.  If the 
claim is denied, the RO should provide to 
the veteran notification of that denial 
and the veteran's appellate rights.  The 
RO is informed that this issue is not 
before the Board for appellate 
consideration until timely perfected.

3.  The RO and readjudicate the claim for 
TDIU, to include consideration of the 
additional evidence received since the 
March 2004 supplemental statement of the 
case.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


